Title: To James Madison from Thomas Jefferson, 8 February 1798
From: Jefferson, Thomas
To: Madison, James


Philadelphia Feb. 8. 98.
I wrote you last on the 25th. Ult. since which yours of the 21st. has been recieved. Bache had put 500. copies of Monroe’s book on board a vessel, which was stopped by the early & unexpected freezing of the river. He then tried in vain to get them sent on by fifties at a time by the stage. The river is now open here, the vessels have fallen down and if they can get through the ice below, the one with Bache’s packet will soon be at Richmond. It is surmised here that Scipio is written by C. Lee. Articles of impeachment were yesterday given in against Blount; but many knotty preliminary questions will arise. Must not a formal law settle the oath of the Senators, forms of pleadings, process against person & goods &c. May he not appear by attorney? Must he not be tried by jury? Is a Senator impeachable? Is an ex-Senator impeachable? You will readily concieve that these questions to be settled by 29. lawyers are not likely to come to speedy issue. A very disagreeable question of privilege has suspended all other proceedings for several days. You will see this in the newspapers. The question of arming was to have come on on Monday last. That morning the President sent in an inflammatory message about a vessel taken & burnt by a French privateer near Charleston. Of this he had been possessed some time, and it had run through all the newspapers. It seemed to come in very apropos for spurring on the disposition to arm. However the question is not come on. In the mean time the general spirit, even of the merchants, is becoming adverse to it. New hamp[s]hire & Rhode island, are unanimously against arming. So is Baltimore. This place becoming more so. Boston divided & desponding. I know nothing of New York. But I think there is no danger of the question being carried, unless something favorable to it is recieved from our envoys. From them we hear nothing. Yet it seems reasonably believed that the Executive has heard, & that it is something which would not promote their views of arming. For every action of theirs shew they are panting to come to blows. Walker’s bill will be applied to answer a draught of Colo. Monroe’s on Barnes. I have not heard yet from Bailey. I wrote to you about procuring a rider for the Fredsbg. post. The propositions should be here by the 14th. inst. but I can get it kept open a little longer. There is no bidder yet but Green the printer. £100. Virga. will be given. Giles is arrived. My friendly salutations to mrs. Madison. Adieu affectionately.
